Citation Nr: 0843938	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
renal disease secondary to service-connected hypertension.

2.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970, with additional reserve and National Guard service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO. The 
transcript has been associated with the claims file.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the September 2007 Board remand 
indicated that VA treatment records from the Little Rock VA 
Medical Center (VAMC) should be associated with the claims 
file beginning from May 2005, as the veteran indicated 
relevant treatment notes were contained therein.  The AMC 
printed out VA treatment notes from May 2007 to September 
2007.  Thus, this claim must be remanded once again for the 
additional records to be associated with the claims file.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA treatment records related to 
the veteran's renal disease and eye 
condition from the Little Rock VA Medical 
Center dating since May 2005.

2.  Thereafter, readjudicate the claim.  
If the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




